DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on September 28, 2020.
Claims 1-11 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.
Information Disclosure Statement
        The information disclosure statement (IDS) submitted on April 29, 2022 and in September 3, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In ¶1, p. 5; the disclosed acronym “APPs” was not properly defined before being abbreviated, according to MPEP § 2111.01.
In ¶3, p. 7; the disclosed acronym “ID” was not properly defined before being abbreviated, according to MPEP § 2111.01.
The specifications paragraphs need to be consecutively numbered in accordance to MPEP 608.01 and/or 37 CFR 1.52 and 37 CFR 1.121(b)(1).

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 11  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 10 is being used as the most representative of the independent claims set 1, 10 and 11. Step 1: the claimed invention falls under statutory categories of a process and a machine. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
obtaining interaction data from a plurality of data sources, wherein the interaction data contains a plurality of user relationship information, and each user relationship information of the plurality of user relationship information contains identification information for two users having an interaction relationship and interaction information generated at one of the plurality of data sources between the two users; 
generating, based on the identification information for each user in each user relationship information, a node for the user…, and 
generating, based on the interaction information between two users in each user relationship information, an edge between the nodes for the two users…, wherein a same user identification is generated as one node.

These limitations, describe a method and a system for identifying and categorizing user relationship and identification information from multiple data sources to efficiently describe and depict or relate the interaction behavior between users. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of “managing personal behavior or relationships or interactions between people” through social activities while exploring “user preferences and relationships” (see ¶1, p.4 from specifications) and “engaging in commercial or legal interactions” through marketing or sales behaviors by evaluating user’s interaction information from different websites and social media to connect and depict users’ relationships and behaviors. Which in turn could benefit marketers in delivering better product advertisements and personalized product recommendations. As disclosed in the specification, this invention allows “user relationships from different data sources” to “be fused to generate a fused relationship network, so that the user coverage of the fused relationship network is larger, the amount of information is richer and more comprehensive, and is beneficial to an application extension of the user relationship network” (see ¶3, p. 23 from specifications). 

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claim set 1, 10 and 11 as a whole, while looking for their additional element(s) of the fused relationship network (from claims 1, 10 and 11); An electronic device, at least one processor; and a memory (from claim 10) and a non-transitory computer readable storage medium (from claim 11) individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

Step 2B: For claims 1, 10 and 11, these claims recite the additional elements: fused relationship network (from claims 1, 10 and 11); An electronic device, at least one processor; and a memory (from claim 10) and a non-transitory computer readable storage medium (from claim 11) and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-9, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2 – 9: further describes the abstract idea of the fused relationship network method and user or “node’s” identification information and the calculations of the user “relationship (or “edge”) closeness degree”, their “data source” and allocated “interaction type (e.g.  “at least one of unidirectional following, bidirectional following, sharing, commenting, forwarding, replying, copying, reminding, replying under replying, liking, and grabbing red envelopes.”) weight” for the “edge”. Thus, being directed to the abstract idea group of “managing personal behavior or relationships or interactions between people” as it is attributed to identifying and depicting or relating the interaction behavior between users.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     Claim 1 - 3 and 5 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffman (U.S. Patent No. 8874616 B1). 
Regarding claims 1, 10 and 11: 
A method of constructing a fused relationship network, comprising: (claim 1)
An electronic device, comprising: (claim 10)
A non-transitory computer readable storage medium storing computer instructions, wherein the computer instructions cause a computer to perform operations of constructing a fused relationship network, comprising: (claim 11)
This independent claim set has been represented by claim 10
Coffman teaches:
at least one processor; and a memory, communicatively coupled with the at least one processor; wherein, the memory stores instructions capable of being executed by the at least one processor, and the instructions, when executed by the at least one processor, cause the at least one processor to perform operations of constructing a fused relationship network, comprising: (“The [Multi-Modal Transactional Data Fusion System] MMTDF System 200 may include one or more central processing units (CPU) 210 connected to memory 220 via system interconnect/bus 205.” Col 15, lines 11 – 14; Fig 2 (210)) Examiner note: Also refer to claims 51 and 54 for this prior art.
obtaining interaction data from a plurality of data sources, wherein the interaction data contains a plurality of user relationship information, and each user relationship information of the plurality of user relationship information contains identification information for two users having an interaction relationship and interaction information generated at one of the plurality of data sources between the two users; (“Also disclosed herein is an embodiment of a method for fusing interaction data, where the interaction data is collected in a plurality of collections of interaction data collected from a plurality of interaction data sources, comprising embodying first and second collections of interaction data in first and second interaction graphs, defining a plurality of entity-mapping solutions, by which identifiers in the first and second collections are mapped to entities, associating with each of the plurality of entity-mapping solutions a fused interaction graph comprising a plurality of fused nodes and aggregated edges, and identifying an optimal entity mapping solution out of the plurality of entity mapping solutions” Col 2, lines 12 – 24; Figs 1 and 3) Examiner note: “The term INT is used here to refer generally to interaction data from any modality, and Multi-INT refers to interaction data obtained from multiple interaction data sources, which may include interaction data from different modalities” (see Col 1, lines 38 – 42)
generating, based on the identification information for each user in each user relationship information, a node for the user in the fused relationship network, and (“Embodiments of the invention assume the existence of a data store and associated schema that are able to represent the multi-INT data within a multi-modal Graph. The data store preferably should be able to represent, save, load, and manipulate a plurality of Graphs. Each Graph may signify Entities and the Relationships between them, or it may signify Identifiers and the Links between them. Entities and Identifiers are represented as nodes in the Graphs. Relationships and Links are represented as edges in the Graphs. Both nodes and edges may have multiple associated attribute values.” Col 4, lines 35-44; Figs 3 – 4, Fig 20 (2010)) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the identification information has been interpreted as “identifiers” (see Col 2, lines 4 – 8). Examiner note: Also, refer to claim 3 for this prior art and Col 2, lines 12-24 and Col 4, lines 35 – 44 for general details and to Col 8, lines 5 – 15 for other identification information example.
generating, based on the interaction information between two users in each user relationship information, an edge between the nodes for the two users in the fused relationship network, wherein a same user identification is generated as one node. (“In step 2050 of FIG. 20, the aggregated edges between each pair of Entities, meaning all the Cross-INT edges that connect the Identifiers associated with each of the Entities, are collapsed.” Col 4, lines 1 – 3; Fig 12 (1200); Figs 13 – 14) Examiner note: Also, refer to Col 7 – 8, lines 29 – 67 and 1 – 2 regarding to details and examples when similar “entities” or nodes are being “summed” as one when “optimizing” and “minimizing differences between two identifiers (e.g. nodes)” and their “attributes” during the mapping function and to Col 9, lines 8 – 10  as it states that “term 1210 [from Fig. 12 equation] in an embodiment describes how the approach seeks maximal compatibility among the attributes of Identifiers that are mapped to the same Entity”. 

Regarding claim 2: 
Coffman, as shown in the rejection above, discloses the limitations of claim 1.
Coffman further teaches:
for two nodes having at least one edge between each other, based on the at least one edge between the two nodes, calculating a relationship closeness degree between the two nodes. (“The SNA metric “betweenness centrality” (BC(n)) measures the number of shortest paths from all nodes to all others that pass through a given node. The SNA metric “degree” (D(n)) measures the number of edges for a given node. The SNA metric “local clustering coefficient” (LCC(n)) measures the similarity of a particular node's neighbors to a clique. Entities following a “bridge” model are expected to exhibit a high betweenness centrality, low degree, and low local clustering coefficient… In an alternative embodiment, an analogous formulation measures fit to the “isolate” model, which is characterized by low betweenness centrality and low degree.” Col 13, lines 4 – 20; Fig 12 (1230); Fig 16) Examiner note: Under BRI, the relationship closeness degree has been interpreted as the “betweenness centrality”. Also, refer to Col 11, lines 37 – 44 for “relationship strength” and “affinity” between nodes depicted in Fig. 16 description.

Regarding claim 3: 
Coffman, as shown in the rejection above, discloses the limitations of claim 2.
Coffman further teaches:
wherein each edge carries an interaction type of the interaction information, and the calculating a relationship closeness degree between the two nodes comprises: allocating an interaction type weight for the edge, for each of the at least one edge, based on the interaction type of the interaction information carried by the edge; and (“In an embodiment, the first exemplary generic multi-INT correlation model described above is represented in term 1230 as follows. Two durations are defined, short (DS) and long (DL). A time step is defined (TS) and the full duration of the multi-INT data is divided into multiple times t with separation TS. Short-term preference for a single modality is modeled as follows. For every time t and every pair of Entities (i,j), the “preferred modality” is selected as the modality in which they share the most Links in the time interval [t, t+DS]. The pair's short term preference at time t, STP(i,j,t), is defined as the ratio of Links observed between the Entities within the preferred modality in time interval [t, t+DS] to all Links observed between the Entities in the same time interval… The entire mapping's short-term preference, STP(X), is defined as the average of STP(i,j,t) over all i, j, and t; this value lies on the range [0, 1]… In an embodiment, the fit of the mapping to the exemplary generic multi-INT correlation model is defined as MF=STP(X)+LTF(X).” Col 11, lines 45 – 53; Fig 12 (1230)) Examiner note: Under BRI, the allocation of an interaction type weight has been interpreted as the “preferred modality selected” that is included and calculated under the “short or long-term preferences” chosen between two entities during an interaction. Consequently, this value is reflected in factor MF (“Fused Graph compatibility with interaction models”) of equation 1200 from Fig 12 (see Col 11, lines 25 – 44 to learn more about “rate of Link creation per unit time between two Identifiers” which is directly proportional to “the strength of the Relationship between the Entities” under a “multi-INT correlation model” which considers the preferred “modalities” (e.g. cell phone, email, or face-to-face) and its likelihood of adopt a specific type of “modality”). 
calculating the relationship closeness degree between the two nodes, based on each interaction type weight for the at least one edge. (“The “bridge” role-specific model is represented in term 1230 as follows. The SNA metric “betweenness centrality” (BC(n)) measures the number of shortest paths from all nodes to all others that pass through a given node. The SNA metric “degree” (D(n)) measures the number of edges for a given node… In an embodiment, a node's fit to the “bridge” model (MFB(n)) can be represented as MFB(n)=BC(n)/(D(n)+LCC(n)).” Col 13, lines 4 – 14; Fig 12 (1230)) 

Regarding claim 5: 
Coffman, as shown in the rejection above, discloses the limitations of claim 1.
Coffman further teaches:
wherein the interaction type comprises at least one of unidirectional following, bidirectional following, sharing, commenting, forwarding, replying, copying, reminding, replying under replying, liking, and grabbing red envelopes. (“two interacting Entities prefer to communicate in one modality (e.g., cell phone, email, or face-to-face); communicating in that modality reduces the likelihood of their communicating soon after in another modality.” Col 11, lines 25 – 44; Figs 3 – 4 and 7 – 8) Examiner note: Under BRI, the interaction type of replying has been interpreted as one of the functions an “entity” could prefer while communicating through “email”. Also, this reference covers blogs or Twitter “modalities” as interaction data (see Col 1, lines 35 – 38)

Regarding claim 6: 
Coffman, as shown in the rejection above, discloses the limitations of claim 1.
Coffman further teaches:
wherein the interaction information between the two users contains information generated by an interaction operation between the two users. (“The invention, in contrast, accommodates multi-modality data (e.g., transactional human interactions or communications in multiple domains) with possibly multiple Identifiers per Entity, but at most one Entity per Identifier in each collection of interaction data, and with each Identifier able to participate in one or many transactions” Col 10, lines 41 – 47; Figs 4 – 8) Examiner note: Also, refer to claims 53 and 54 for this prior art and to Col 1, lines 56 – 57 for the definition of “Link” which is “Observed evidence of an interaction between two Identifiers”.

Regarding claim 7: 
Coffman, as shown in the rejection above, discloses the limitations of claim 1.
Coffman further teaches:
wherein the identification information for the user comprises a user account of the user at the plurality of data sources. (“Each INT will include INT-specific Identifiers, and, as shown in step 2020 of FIG. 20, multiple possible mappings of INT-specific Identifiers to Entities are defined. FIG. 4 illustrates an exemplary Cross-INT entity resolution that maps INT-specific Identifiers to Entities. An Entity may have zero, one, or more Identifiers in each INT. Events link Identifiers to each other and are evidenced by Links. The entity resolution problem is to then map those Identifiers (and thus events and Links) to Entities that span INTs.” Col 3, lines 55 – 64; Fig 4; Fig 20 (2020)) Examiner note: Under BRI, the user account has been interpreted as the “identifier” which represents a “moniker for an entity” across the “multiple modalities of intelligence data” (INT) which are “multiple data sources” (see Col 1, lines 16 – 55). 

Regarding claim 8: 
Coffman, as shown in the rejection above, discloses the limitations of claim 1.
Coffman further teaches:
wherein the identification information for the user contains at least one of a telephone number, a device identification, a Media Access Control address, and a browser cache identification. (“In an embodiment, external reference sources, whether perfect or imperfect, can be leveraged to help measure attribute compatibility. Exemplary reference sources include census data, telephone books, telephone number data, Internet Protocol (IP) address maps, and associations between mobile hardware, device, and user identifiers.” Col 8, lines 3 – 8; Fig 4; Fig 20 (2020)) 

Regarding claim 9: 
Coffman, as shown in the rejection above, discloses the limitations of claim 1.
Coffman further teaches:
wherein the plurality of data sources comprises at least one of: at least one application, at least one address book, and at least one website. (“Outside of the intelligence communication, Other potential modalities of interaction data include social media communications (e.g., blogs or Twitter), computer network connections, email records, and telephone records.” Col 1, lines 35 – 38; Fig 4; Fig 20 (2020)) 
Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Coffman (U.S. Patent No. 8874616 B1) in view of Riggs (U.S. Patent No. 11151096 B2).
Regarding claim 4: 
Coffman, as shown in the rejection above, discloses the limitations of claim 2.
Coffman further teaches:
wherein each edge carries the interaction type of the interaction information and the data source of the interaction information, and the calculating a relationship closeness degree between the two nodes comprises: for each of the at least one edge, (“The SNA metric “betweenness centrality” (BC(n)) measures the number of shortest paths from all nodes to all others that pass through a given node. The SNA metric “degree” (D(n)) measures the number of edges for a given node.” Col 13, lines 4 – 20; Fig 12 (1230); Fig 16) 
allocating the interaction type weight for the edge, based on the interaction type of the interaction information carried by the edge, (“In an embodiment, the first exemplary generic multi-INT correlation model described above is represented in term 1230 as follows. Two durations are defined, short (DS) and long (DL). A time step is defined (TS) and the full duration of the multi-INT data is divided into multiple times t with separation TS. Short-term preference for a single modality is modeled as follows. For every time t and every pair of Entities (i,j), the “preferred modality” is selected as the modality in which they share the most Links in the time interval [t, t+DS]. The pair's short term preference at time t, STP(i,j,t), is defined as the ratio of Links observed between the Entities within the preferred modality in time interval [t, t+DS] to all Links observed between the Entities in the same time interval… The entire mapping's short-term preference, STP(X), is defined as the average of STP(i,j,t) over all i, j, and t; this value lies on the range [0, 1]… In an embodiment, the fit of the mapping to the exemplary generic multi-INT correlation model is defined as MF=STP(X)+LTF(X).” Col 11, lines 45 – 53; Fig 12 (1230))
calculating a comprehensive weight for the edge based on the interaction type weight and the data source weight; and (“In an embodiment, the objective function represents considerations found in preferred mappings, for example: the attributes of the matched Identifiers should be compatible; the Link structure should exhibit high mutual information across INTs; and the fused Link structure should fit established models of expected interaction patterns… The α, β and γ factors in objective function 1200, are constants that reflect a relative weighting of the three components 1210, 1220, and 1230 of objective function 1200. The user can modify the weightings to emphasize different perspectives of the interaction data” Col 6, lines 3 – 29; Fig 12 (1200)) Examiner note: Under BRI and in light of the applicant specifications in ¶4, p.16 and ¶1, p.17, the comprehensive weight has been interpreted as the combination of the accumulated or summed weights already considered in “MI” and “MF” equations, multiplied by “β and γ factors in objective function 1200” from Fig. 12, which represents the “fit” of “preferred mappings”. 
calculating the relationship closeness degree between the two nodes, based on each comprehensive weight for the at least one edge. (“The “bridge” role-specific model is represented in term 1230 as follows. The SNA metric “betweenness centrality” (BC(n)) measures the number of shortest paths from all nodes to all others that pass through a given node. The SNA metric “degree” (D(n)) measures the number of edges for a given node… In an embodiment, a node's fit to the “bridge” model (MFB(n)) can be represented as MFB(n)=BC(n)/(D(n)+LCC(n)).” Col 13, lines 4 – 14; Fig 12 (1230))

Coffman does not explicitly teach the following limitation for having an explicit data source weight for the edge. However, Riggs which is an analogous prior art related to “an algorithmic method for dynamically combining elements based on complex representations of an underlying functional system” in where the “functional system” comprises of “a graph U by assigning at a set of nodes N and a set of edges E connected to N to model the functional system at time t1” (see Col 1, lines 35 – 37 and Col 2, lines 60 – 67). Thus, teaches:
allocating a data source weight for the edge, based on the data source of the interaction information carried by the edge, and (“Weighting functions may be assigned which may, as non-limiting examples, assign greater weight to instances that are more recent; as a non-limiting example, a decaying function model may be used reflect the increasing reliability or relevance of newer information. In certain cases, techniques such as function rank, assessing the most reliable parts of an input-output network by inward and outward edges and recursively assessing their strength, can be fused to modify weighting schemes.” Col 21, lines 51 – 59; Fig 3, Figs 6 – 7) Examiner note: Also, refer to Col 30, lines 20 – 26 for details of sets of weights to return search results.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Coffman with the function of allocating data source weights for an edge, as taught by Riggs because it would be “obvious to try” to measure the magnitude or impact that relationships between two nodes or users might have in a specific website or social media application (e.g. data source) in order to graph an emphasize a strong participation between these two nodes (e.g. edge) in a certain website to further recommend products or topics that could add more strength to this edge and its interactions. Also, Riggs recognizes that “entities sharing numerous recent or heavily weighted relationships with one another, or with a common third party, will be proximate within one or more databases used to provide recommendations, while entities without common or current relationships can be distant within those databases.” (Riggs; Col 35, lines 7 – 12).
Conclusion
       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hill (WO Pub No. 2011014959 A1) is pertinent because it is “A method is provided for evolving a defined online existing relationship between a first member and a second member, the online existing relationship defined by a plurality of existing relationship features for use in managing network interaction on a communications network between the first member and the second member.”
Flake (U.S. Pub No. 20090319940 A1) is pertinent because it “relates to a network in which various levels of trust or expertise can be reflected by multi-scales of size or other emphasis. Within a social network, for instance, an organization component can represent a close relationship with a large graphic (e.g., icon, picture, name, web page, profile, etc.) and decrease in size or scale as the degree of separation increases.”
Farasat et. all, Social Network Analysis with Data Fusion is pertinent because it is about a “paper [that] reports on the utility of social network analysis methods in the data fusion domain.”
Long et. all Mining latent academic social relationships by network fusion of multi-type data is pertinent because it is a paper that proposes “a novel network fusion method to eliminate redundancy and noise between multi-source data, achieve more accurate and efficient analysis and mining.”
Long et. all Strengthening Social Networks Analysis by Networks Fusion is pertinent because it is a paper that proposes the construction of “an “acknowledgment network” from the acknowledgment text in the dissertation data. To utilize the network information from multi sources, this paper fuses these networks and finally forms a network containing multi-source network information.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687